UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K (mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-149626 WOLFE CREEK MINING, INC. (Exact Name of registrant as specified in its charter) Delaware 32-0218005 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification No.) 114 S. Main Street, Suite 201 Fond Du Lac, WI 54935-4229 (Address of Principal Executive Offices) (Zip Code) (209) 881-3523 (Issuer’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class to be so registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: Common Stock, Par Value $.001 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes ¨ No x Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in the definitive proxy or information statement incorporated by reference in Part III of this Form 10-K or amendment to Form 10-K. Yes ¨ No x 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x As of March 24, 2010, the registrant had 59,999,895 shares of common stock issued and outstanding. No market value has been computed based upon the fact that no active trading market had been established. (ISSURERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The Registrant’s common stock as of March 24, 2010, was 59,999,895 shares. 2 TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 17 Item 4. Removed and Reserved 17 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 20 Item 8. Financial Statements and Supplementary Data 20 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 20 Item 9A(T). Controls and Procedures 21 Item 9B. Other Information 22 PART III Item 10. Directors, Executive Officers and Corporate Governance 22 Item 11. Executive Compensation 24 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13. Certain Relationships and Related Transactions, and Director Independence 27 Item 14. Principal Accounting Fees and Services 27 Item 15. Exhibits, Financial Statement Schedules 28 SIGNATURES 3 PART I ITEM 1. BUSINESS. Corporate History Wolfe Creek Mining, Inc. (“Wolfe Creek” or the “Company”), was incorporated in the State of Delaware on June 26, 2007. On November 20, 2009, Wolfe Creek entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Green EnviroTech Acquisition Corp., a Nevada corporation, and Green EnviroTech Corp. (“Green EnviroTech”), a plastics recovery, separation, cleaning, and recycling company. Green EnviroTech is a Nevada corporation formed on October 6, 2008 under the name EnviroPlastics Corporation.On October 21, 2009, Enviroplastics Corporation changed its name to Green EnviroTech Corp. Pursuant to the Merger Agreement, on November 20, 2009 (the “Closing Date”), Green EnviroTech Acquisition Corp. merged with and into Green EnviroTech, resulting in Green EnviroTech becoming a wholly-owned subsidiary of the Company (the “Merger”). As a result of the consummation of the Merger Agreement, the Company issued approximately 3,000,004 shares of its common stock to the shareholders of Green EnviroTech, representing approximately 75% of the issued and outstanding common stock of the Company following the closing of the Merger. Further, the outstanding shares of common stock of Green EnviroTech were cancelled. The acquisition of Green EnviroTech is treated as a reverse acquisition, and the business of Green EnviroTech became the business of the Company. Immediately prior to the reverse acquisition, Wolfe Creek was not engaged in any active business. References hereinafter to “Green EnviroTech”, “we”, “us”, “our” and similar words refer to the Company and its wholly-owned subsidiary, Green EnviroTech, unless the context otherwise requires. Prior to the effectiveness of the reverse acquisition, these terms refer to Green EnviroTech.References to “Wolfe Creek” refer to the Company and its business prior to the reverse acquisition Our common stock (“Common Stock”) is quotedon the Over-the-Counter Bulletin Board under the symbol “WCRM.OB”.As of the date of the filing of this annual report on Form 10-K, there has been limited trading in the Common Stock. We have a total of 75,000,000 authorized common shares with a par value of $0.001 per share and 25,000,000 authorized preferred shares. On March 11, 2010, the Company effected a 14-to-1 stock dividend, pursuant to which each stockholder of the Company was issued 14 additional shares of common stock for each share of common stock held by such shareholder as of the record date for the stock divided of March 11, 2010. As a result of this stock dividend, the number of shares of the Company’s common stock issued and outstanding increased from 4,000,000 to 60,000,000. As of March 11, 2010 there were 59,999,895 common shares issued and outstanding. Of the outstanding shares 33,591,804 shares are held by our officers and directors and 26,408,091 shares are held by a group of 124 investors. To date there has been no active trading market. Ourmialing address isain Street, Suite 201, Fond Du Lac, WI 54935 and our telephone number at such address is 209-881-3523. Overview of Our Business We are a development stage plastics recovery, separation, cleaning, and recycling company. We intend to supply recycled commercial plastics to industries such as the automotive and consumer products industries, and plan to construct large-scale plastics recycling facilities near automotive shredder locations nationwide. Operating with large national metal recycling partners, the Company, using a patent-pending process developed in conjunction with Thar Process, Inc., and Ergonomy LLC, will produce recycled commercial grade plastics ready to be re-introduced intocommerce.Additionally, with other strategic partners, we will convert waste and scrap plastic (both from its own processing and from other sources) into high-value energy products, including synthetic oil. 4 Each year, millions of tons of automotive shredder residue (“Shredder Residue”) containing reusable and recyclable plastics are unnecessarily disposed of in landfills.We believe this is because, while national and global demand for recycled plastic has increased dramatically over the past decade, the technology to efficiently and effectively recycle plastic material from this residue stream has lagged behind.This has resulted in tremendous waste and created a huge unmet market for recycled commercial plastics, creating an opportunity for someone with a cost-effective recovery process. We now have such a process. We were formed to capitalize on the growing market to supply recycled commercial plastic to businesses which currently use or want to use recycled plastics in their products, such as the automotive and consumer products industries.Working with our metal shredder/recycling partners, we intend to utilize our proprietary cleaning technology to take the Shredder Residue headed to landfills tainted with contaminants and convert it into two streams of recyclable material with no remaining trace of contaminants.Using our process, plastics, rubber, and foam, can be recovered from the shedder waste.We will use our proprietary technology to process the plastic stream, removing the contaminants and creating recycled commercial plastic material ready to be re-introduced into commerce. Our plastic recovery process is both highly cost effective and efficient, and it dramatically reduces the amount of Shredder Residue going to landfills. Our process is environmentally responsible on multiple levels, and it will assist our customers in reducing their carbon footprint by allowing them to utilize a greater percentage of recycled material in their products. The recovered plastics by us will be our main source of revenue.Automotive parts manufacturers are our primary target market.However, the use of our recycled materials isn’t limited to automotive parts.Numerous other durable goods manufacturers utilize plastics, and recycled plastic will work in many applications. As a result,we believe there is significant demand in both domestic and international markets for these materials, and we have identified multiple targets for our output stream of recycled material, beginning with a large multi-national supplier to the automotive industry worldwide.We believe that our customers will be able to utilize a larger percentage of highly cost-effective recycled plastic in the manufacturing process of their products and create dramatic savings over the cost of using only virgin plastic (tied to the cost of petroleum). Automotive PartsOur Largest Market Prospect The automotive industry uses plastic for its durability, corrosion resistance, ease of coloring and finishing, resiliency, cost, energy efficiency, and lightweight characteristics. Utilizing lightweight manufacturing products translates directly into improved fuel usage experience and lowered costs to the consumer as well as lower costs to the manufacturer. And, the use of plastics in car bodies, along with improvements in coating technology, contribute to automobiles lasting much longer than vehicles did before the widespread use of plastics in fender liners, quarter panels, and other body parts. According to the U.S. Department of Labor, despite news of plant closures and unemployed autoworkers, the motor vehicle and parts manufacturing industry continues to be one of the largest employers in the country and a major contributor to the US economy. In 2006, approximately 9,200 establishments manufactured motor vehicles and motor vehicle parts. From small parts plants with a few workers to huge assembly plants that employ thousands, the largest sector of this industry is motor vehicle parts manufacturing. That industry includes electrical and electronic equipment, engines and transmissions, brake systems, seating and interior trim, steering and suspension components, air-conditioners, and motor vehicle stampings, such as fenders, tops, body parts, trim, and molding.Plastics are a large and growing part of many of these products. 5 In 2001, Chrysler Motors created the “Care Car II” program to demonstrate the usage of recycled plastics in automotive design, manufacturing and materials certification.It was thought that use of recycled plastic in vehicles would reduce costs (from the cost of virgin plastic), reduce the carbon foot print ‘created’ in production, and improve the life cycle analysis results on each vehicle. The key objectives of the “Care Car II” program were to: 1.Obtain recycled plastics; 2.Work with the supplier base responsible for the production molding of many parts and components; 3.Allow suppliers to manufacture these parts using recycled plastics, and process them using the same procedures used in manufacturing parts from virgin plastic; and 4.Demonstrate recovery technology that made plastic recycling more cost effective. To demonstrate the “Care Car II” program, plastics were recovered from shredder residue including PP/PE (Polypropylene/Polyethylene), ABS (Acrylonitrile butadiene styrene), PUR( Polyurethane) as well as foam and rubber. These materials were then used to create over 150 pounds of recycled plastic that could replace virgin plastics in a new vehicle.The program vehicles’ parts (molded from recycled plastics) were then subjected to accelerated durability testing and met all Chrysler’s performance and material specifications. The vehicles were subsequently shown at the following technical and public events in 2002: ·New York Auto Show; ·Paris Auto Show; ·GPEC International Plastics Convention, Detroit, MI; ·Automotive Reporters Review, New York, NY; ·Washington, DC (Received Environmental Award for the Year); ·Senior Management- DaimlerChrysler, Auburn Hills, MI. and Stuttgart Germany; and ·Ford Motor Company, GM, Mercedes and Porsche. This demonstration program received numerous write-ups in technical magazines, SAE (Society of Automotive Engineers) Papers, newspapers and proved that substantial cost savings were available to automotive manufacturers through the use of recycled plastic material. It was determined that 100-150 pounds of recycled plastic could be implemented into automotive plastics components for both the interior and exterior parts of new vehicles.However, at the time in 2001, the necessary production, recovery, and cleaning technologies (removal of PCB’s (Polychlorinated biphenyls)) for recycling plastics from waste were lacking, thus making large-scale operations unfeasible. Today, our cleaning technologies can provide a viable stream of recycled plastics into commerce.We intend to take advantage of the increasing market for recycled goods, starting with automotive parts, and to assist companies facing growing mandates to utilize recyclable material in their products.With our strategic partners, we will focus on industries faced with rising material costs and searching for ways to apply and introduce “green” technology and materials to their products.Our technology will allow these industries to reduce manufacturing costs and decrease the carbon footprint of their products. Ironically, the automotive recyclers will supply the Shredder Residue used by Green EnviroTech to create commercially recycled plastics from the shredding of old vehicles.Currently, about 15,000,000 automobiles are shredded every year in the US alone.According to the Institute for Scrap Recycling Industries (ISRI) and US Car data, each vehicle contains roughly 300 pounds of plastics (recyclable potential: 4.5billon pounds per year) that can be recycled by our process.Therefore,we create a virtuous circle of recycling: Shredder Residue from old vehicles creating recycled plastics then sold to major automotive manufacturers for use in new vehicles. The Green EnviroTech “Plastistract™” Separation Process Our recycling process begins by receiving Shredder Residue generated by metal recycling companies. The Shredder Residue is separated into four (4) distinct streams of material:plastics, foam, rubber, and waste. The automated separation of shredder residue is a mechanical process developed by one of our strategic partners and shareholder, Central Manufacturing located in Groveland, IL. 6 Once the plastics are separated from the shredder residue, they are ground into inch-long pieces and the cleaning process starts.With our patent pending, proprietary technology we then remove any contaminants from the plastics stream using a single step process consisting of a combination of two liquefied gases under pressure. This innovative cleaning system is effective and extremely cost efficient. Plastic resin which has been surface contaminated is submerged in a liquefied gas mixture. The gas mixture works to remove the contaminants in a unique way. A propane component of the mixture dissolves the heavy "oils" and "waxes" because of its high solvent capability. A carbon dioxide component provides light oil removal, a small molecule to reach deep into the material, and a safety blanket for the propane. Throughout the system, the plastic resin is contacted with the gas or liquid stream of the mixture and agitated to ensure complete removal of the contaminants. The liquid mixture is then distilled for reuse while the contaminants are safely collected.We have termed the entire process “Plastistract™”, an illustration of which is provided below. 7 Once cleaned, the plastic stream is then separated into three (3) separate streams using sink float technology. The separated streams are then sent through a metal detector and are ready for market—either packaged, or sent into a rail car or bulk truck ready for use by our compounding partner. The three (3) output streams offered for sale will include a PP/PE mix, an ABS / HIPS mix, and mixed plastics.Rubber and foam waste streams will be disposed of, and any plastic waste will be utilized in the P2Ffuel conversion process wherever possible. We plan to combine our proprietary technology and the experience of our management team to further streamline and improve this process over time. Our on-going research and development efforts will be focused on continually improving the characteristics and quality of the recycled plastics, thus allowing our customers to use increased percentages of recycled material in their end products. We plan to provide plastics parts manufacturing industries with increasing cost savings, production efficiencies, and environmentally friendly methods, which will allow them to integrate commercially recycled plastics into the production of new products too. 8 Compounding After Cleaning and Separation The Modern Plastics Encyclopedia (1995) defines “plastics compounding” as: the incorporation of additional ingredients to base plastic types needed for processing to create optimal properties in the finished material. These ingredients may include additives to improve a polymer's physical properties, stability or processability. Compounding is usually required for recycled materials for the following reasons: 1. It allows virgin materials to be mixed with recycled materials to meet material specifications for performance and recycled material content (minimum: 25%) targets; 2. It allows additives to be compounded into the recycled material to meet targetapplication requirements; 3. Recycled materials are typically ground from parts that produce flakes. The compounding process turns them into pellets that can be more easily handled by traditional plastics processing equipment; and 4. It provides a very important homogenization step. Recycled materials are usually a mix of many different grades of the same basic material. Even though the materials might be from the same family, differences in molecular weight, copolymer ratios, etc. can lead to a mixed material having poor homogeneity. The intensive physical mixing in a molten polymer that is achieved during extrusion can homogenize different grades of materials. Chemical Resources, Inc. of Chesapeake, VA., will provide compounding services for us and our end-user customers.They have a facility within ten (10) miles of a projected Company plant location, and have easy access to multiple modes of transportation including truck, rail, and ship on the site. Facilities Locations Reduce Transportation Costs We keep our own production costs to a minimum by locating ourrecycling facilities in close proximity to metal shredders, and thus our shredder residue source material.Over thirty (30) potential sites nationally (and one hundred forty (140) sites internationally) have been identified with the assistance of one of our strategic partners,Sadoff & Rudoy Metals. Additionally, we project to have one facility on the same site as our plastics compounding partner, which will dramatically reduce our shipping costs and (necessary) price mark-ups to end user customers.At these sites, we intend to build or lease its facilities to minimize transportation costs, to potentially reduce land and plant costs, and to help create and foster relationships with our various partners’ industries.This location strategy will continually benefit both our suppliers and customers. Facilities Development Plan Due to their proximity to both major shredder residue supply and our compounding partner, during the next twelve months, the Company expects to build an approximately 120,000 square foot plant in Fond Du Lac, Wisconsin. Provided funding is received, the Company will be able to break ground in May 2010 and start to install equipment in October 2010. The Company has been negotiating to have a contractor build to suit the plant. The site has rail access that will allow the Company to ship its finished product to a compounding plant in Chesapeake, VA or local compounders to be processed. The plant will operate 24 hours a day 7 days a week, and process approximately 100,000 tons of Shredder Residue per year. On December 12, 2009, we entered into an (i) equipment purchase and installation agreement (the “Purchase Agreement”) with Plast2Fuel Corporation (“Plas2Fuel”), (ii) oil marketing and distribution agreement with Plas2Fuel (the “Oil Marketing Agreement”), and (iii) license agreement with Plas2Fuel (the “License Agreement”). 9 Pursuant to the Purchase Agreement, we agreed to purchase, and Plas2Fuel agreed to sell and install, a twelve vessel waste plastic to oil recycling system (the “System”), for a purchase price of $5,595,645. We agreed to pay the purchase price in five payments, with the first payment, in the amount of $1,678,693, due on March 1, 2010, and the last payment, in the amount of $559,564, due on September 15, 2010. On March 29, 2010 Green EnviroTech and Plas2Fuel agreed to extend all installment payments with the first payment to start May 31, 2010. The new dates are as follows: $1,678,693 due on May 31, 2010, $1,119,129 due on July 31, 2010, September 14, 2010, and October 15, 2010, and $559,565 due on November 15, 2010. Pursuant to the Oil Marketing Agreement, we agreed to provide to Plas2Fuel, on an exclusive basis, the synthetic oil generated by the System, meeting the specifications set forth therein, and Plas2Fuel agreed to broker the oil for sale to third parties, for a commission of 10%. The Oil Marketing Agreement has a term a five years commencing on December 12, 2009, which will renew automatically for successive one year terms unless either party provides written notice at least 90 days prior to such renewal. Pursuant to the License Agreement, Plas2Fuel agreed to grant us a limited license to use Plas2Fuel’s proprietary technology and information in connection with operation of the System at our facilities, for a license fee of 10% of Net Oil Revenue. Strategic Partners and Business Synergies We have identified and are communicating with a large number of businesses that are indicating they are willing to act as key strategic partners in this operation.Additionally, we are in discussions with a large, international logistics company who is a plastics compounder who can provide us with compounding services, transportation services and operating facilities.We are also pursuing a joint-venture relationship,which will allow us to convert “mixed ” plasticto crude oil. We believe that our strategic partners will play an integral role in supplying us with source material, logistics, co-production of materials, and sales.We believe that our transportation partner will increase hauling volume and get facilities leases; our compounding partner gets new business volume; and our fuels conversion partner will get a steady, lower-cost source of feedstock. Sales and Marketing While we intend to focus our initial sales and marketing efforts on the automotive parts manufacturing business, we also expect to begin approaching multiple durable goods (appliance) manufacturers in year one as well. Our efforts will include direct sales to auto and durable goods companies, as well as to various parts suppliers. Product Focus Keys to Recycled Plastics Sales include having products that are: · Free of substances of concern; · Lower Cost (than virgin); · Green/environmentally responsible; · Able to provide Improved Life Cycle Analysis; · Able to Reduced Carbon Foot Print in manufacturing process; · Offered in large production volumes; and · Able to meet Quality Control Standards. Potential Customers: Our potential customers include automotive parts suppliers and car manufactures. 10 Other MarketsOpportunities Durable Goods Plastics Manufactured items with a useful life of more than three (3) years, including automobiles, appliances, computers, etc., are referred to as durable goods. Plastics can reduce energy consumption for all of these industries, providing a substantial saving in production costs. Manufacturers of durable goods choose plastics for other reasons as well. Appliance manufacturers use plastics because of their ease of fabrication, wide range of design potential, and thermal, electrical, and acoustic insulation. Plastic insulation in refrigerators and freezers helps reduce operations costs to the consumer.Plastics characteristics can significantly reduce production and use energy consumption and greenhouse gas generation, thus creating an environmentally friendly (“green”) marketing opportunity.In major household appliances, plastic parts can increase product life of some appliances by as much as sixty seven percent (67%), and the possible applications for injection molded plastic parts are virtually unlimited.For example: 1) Use of durable, inexpensive plastic parts in refrigerators, freezers and air conditioners helps control costs; 2) Injection molded plastic parts have improved efficiency of major appliances by more than 30 percent since the early 1970’s; and 3) Injection molded plastic components help appliances resist corrosion. Some examples of white goods products/parts using plastic and/or recycled plastic are: Washing Machine / Dryers Refrigerators Agitators Ice Trays Knobs Ice Makers Switches Shelves Gears Drawers Lint Filters Handles Dishwashers Air Conditioners Baskets Vents Dish racks Knobs/Switches Rollers Panels Panels Fan Blades Door Seals Blower Wheels Water Tubes / Inlets Valves Refrigerators Microwave Ovens Ice Trays Handles Ice Makers Trays Shelves Switches Drawers In light of the above, the appliance industry represents another potential market for us. Additional potential markets also include off road vehicles, garden tools, including lawn mowers, and related potential markets in Asia.As we are able to open more of our facilities nationally, we would be able to approach these potential markets with our ability to reduce their demand for the use of the landfills. 11 Competition Given the substantial size and scope of the plastics industry worldwide, and the commoditized nature of many of its “sub-markets” we recognize that we will be operating in a volatile, and highly competitive international environment consisting of large and small petroleum, chemical, and compounding companies.Our competitive edge nationally and we believe internationally is our ability to locate our facilities next to large producers of shredded waste normally headed to the landfill.We will be able to capture this waste direct from the source thus saving transportation costs.We believe no one would be able to undercut our pricing. Employees As of the date of the filing of this annual report on Form 10-K, we have three(3)employees who are full-time and are also our executive officers.We also have two (2) part time employees.We consider our employee relations to be good. Bankruptcy or Similar Proceedings There has been no bankruptcy, receivership or similar proceeding. Compliance with Government Regulation We will be required to comply with various environmental laws and regulations enacted in the jurisdictions in which we operate which govern the manufacture, importation, handling and disposal of certain materials used in our operations. We are in the process of establishing procedures to address compliance with current environmental laws and regulations and we monitor our practices concerning the handling of environmentally hazardous materials. Patents, Trademarks, Franchises, Concessions, Royalty Agreements, or Labor Contracts We own a number of registered, applied-for and/or unregistered trademarks and service marks that we use in connection with our businesses, including “Plastistract™”. Currently, we are developing a patent-pending process in conjunction with Ergonomy LLC and Thar Process, Inc. We have no other current plans for any other registrations such as copyrights, franchises, concessions, royalty agreements or labor contracts. Need for Government Approval for its Products or Services We are not required to apply for or have any government approval for our products or services.We have to obtain local permits for the location of our facilities; we see no problems obtaining these permits. Research and Development Costs During the Last Two Years We have not expended funds for research and development costs since inception. ITEM 1A. RISK FACTORS Risks Related to our Business We are currently not profitable and may never become profitable. We have a history of losses totaling $696,087 through December 31, 2009 and we expect to incur additional substantial operating losses for the foreseeable future and we may never achieve or maintain profitability.We also expect to experience negative cash flow for the foreseeable future as we fund our operating losses and capital expenditures. As a result, we will need to generate significant revenues in order to achieve and maintain profitability.We may not be able to generate these revenues or achieve profitability in the future. Our failure to achieve or maintain profitability could negatively impact the value of our Common Stock and investors would in all likelihood lose their entire investment. 12 Our independent registered auditors have expressed doubt about our ability to continue as a going concern. Because we have not generated revenue since our inception, our auditors included in their report for the year ended December 31, 2009, an emphasis of matter paragraph in its independent auditors’ report stating that there is significant doubt about the Company’s ability to continue as a going concern. Our business is difficult to evaluate because we have no operating history and an uncertain future. We have no operating history upon which to evaluate our present business and future prospects.We face risks and uncertainties relating to our ability to implement our business plan successfully.Our operations are subject to all of the risks inherent in the establishment of a new business enterprise generally.The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered in connection with the formation of a new business, the commencement of operations and the competitive environment in which we operate.If we are unsuccessful in addressing these risks and uncertainties, our business, results of operations, financial condition and prospects will be materially harmed. We will need significant additional capital, which we may be unable to obtain. As of December 31, 2009, we had no cash available. We also expect to experience negative cash flow for the foreseeable future as we fund our operating losses and capital expenditures.Accordingly we need significant additional capital to fund our operations. There can be no assurance that financing will be available in amounts or on terms acceptable to us, if at all.If we are unable to raise substantial capital, investors will lose their entire investment. If our strategy is unsuccessful, we will not be profitable and our stockholders could lose their investment. We do not believe there are track records for companies pursuing our strategy, and there is no guarantee that our strategy will be successful or profitable. If our strategy is unsuccessful, we will fail to meet our objectives and not realize the revenues or profits from the business we pursue, which would cause the value of the Company to decrease, thereby potentially causing in all likelihood, our stockholders to lose their investment. Our business will be dependent on a few large suppliers for feedstock and is vulnerable to changes in availability or supply of such feedstock. We intend to derive our feedstock from suppliers who are operating large automotive shredders. Any substantial alteration or termination of our contracts or agreements with those particular suppliers may have a material adverse effect on our revenue as we may be unable to run our operation at capacity without a sufficient source of feedstock. We will rely on several large customers for our product and are vulnerable to dramatic shifts in their industry. We intend to focus on selling our product to the automotive industry initially, for use in production of new automobiles.Most of our customers and end users are subject to budgetary and political constraints which may delay or limit purchases of our products, and we will have no control over those decisions. We may be unable to successfully execute any of our identified business opportunities or other business opportunities that we determine to pursue. We currently have a limited corporate infrastructure. In order to pursue business opportunities, we will need to continue to build our infrastructure and operational capabilities. Our ability to do any of these successfully could be affected by any one or more of the following factors: 13 · our ability to raise substantial additional capital to fund the implementation of our business plan; · our ability to execute our business strategy; · the ability of our products and services to achieve market acceptance; · our ability to manage the expansion of our operations and any acquisitions we may make, which could result in increased costs, high employee turnover or damage to customer relationships; · our ability to attract and retain qualified personnel; · our ability to manage our third party relationships effectively; and · our ability to accurately predict and respond to the rapid technological changes in our industry and the evolving demands of the markets we serve. Our failure to adequately address any one or more of the above factors could have a significant impact on our ability to implement our business plan and our ability to pursue other opportunities that arise. If we are unable to manage our intended growth, our prospects for future profitability will be adversely affected. We intend to aggressively expand our marketing and sales program.Rapid expansion may strain our managerial, financial and other resources.If we are unable to manage our growth, our business, operating results and financial condition could be adversely affected.Our systems, procedures, controls and management resources also may not be adequate to support our future operations.We will need to continually improve our operational, financial and other internal systems to manage our growth effectively, and any failure to do so may lead to inefficiencies and redundancies, and result in reduced growth prospects and profitability. Our insurance policies may be inadequate in a catastrophic situation and potentially expose us to unrecoverable risks. We will have limited commercial insurance policies.Any significant claims against us would have a material adverse effect on our business, financial condition and results of operations.Insurance availability, coverage terms and pricing continue to vary with market conditions.We endeavor to obtain appropriate insurance coverage for insurable risks that we identify, however, we may fail to correctly anticipate or quantify insurable risks. We may not be able to obtain appropriate insurance coverage, and insurers may not respond as we intend to cover insurable events that may occur.We have observed rapidly changing conditions in the insurance markets relating to nearly all areas of traditional corporate insurance.Such conditions have resulted in higher premium costs, higher policy deductibles and lower coverage limits.For some risks, we may not have or maintain insurance coverage because of cost or availability. We may become liable for damages for violations of environmental laws and regulations. We are subject to various environmental laws and regulations enacted in the jurisdictions in which we operate which govern the manufacture, importation, handling and disposal of certain materials used in our operations. We are in the process of establishing procedures to address compliance with current environmental laws and regulations and we monitor our practices concerning the handling of environmentally hazardous materials. However, there can be no assurance that our procedures will prevent environmental damage occurring from spills of materials handled by the Company or that such damage has not already occurred. On occasion, substantial liabilities to third parties may be incurred. We may have the benefit of insurance maintained by the Company. However, the Company may become liable for damages against which it cannot adequately insure or against which it may elect not to insure because of high costs or other reasons. 14 We face intense competition and may not be able to successfully compete. The Company currently does not have direct competitors in the capacity range we target. However, there can be no assurance that: (i)the Company will not have direct competition in the future, (ii) that such competitors will not substantially increase the resources devoted to the development and marketing of their products and services that compete with those of the Company, or (iii) that new or existing competitors will not enter the market in which the Company is active. We rely on key personnel and, if we are unable to retain or motivate key personnel or hire qualified personnel, we may not be able to grow effectively. Our success depends in large part upon the abilities and continued service of our executive officers and other key employees, particularly Mr. Gary DeLaurentiis, our Chief Executive Officer, Andrew Kegler, our Chief Technology Officer, and Jeff Chartier, our President.There can be no assurance that we will be able to retain the services of such officers and employees.Our failure to retain the services of our key personnel could have a material adverse effect on the Company.In order to support our projected growth, we will be required to effectively recruit, hire, train and retain additional qualified management personnel.Our inability to attract and retain the necessary personnel could have a material adverse effect on the Company.We have no “key man” insurance on any of our key employees. Risks Related to the Common Stock There islimited trading market for the Common Stock. Our Common Stock is eligible for quotation on the Over-the-Counter Bulletin Board. However, to date there has been limited trading market for the Common Stock, and we cannot give assurance that a more activetrading market will develop. The lack of an active, or any, trading market will impair a stockholder’s ability to sell his shares at the time he wishes to sell them or at a price that he considers reasonable.An inactive market will also impair our ability to raise capital by selling shares of capital stock and will impair our ability to acquire other companies or assets by using common stock as consideration. Stockholders may have difficulty trading and obtaining quotations for our Common Stock. There has been limited trading market for our Common Stock does not actively trade, and the bid and asked prices for our Common Stock on the Over-the-Counter Bulletin Board may fluctuate widely in the future. As a result, investors may find it difficult to dispose of, or to obtain accurate quotations of the price of, our securities. This severely limits the liquidity of our Common Stock, and would likely reduce the market price of our Common Stock and hamper our ability to raise additional capital. The market price of our Common Stock is likely to be highly volatile and subject to wide fluctuations. Dramatic fluctuations in the price of our Common Stock may make it difficult to sell our Common Stock. The market price of our Common Stock is likely to be highly volatile and could be subject to wide fluctuations in response to a number of factors that are beyond our control, including: · dilution caused by our issuance of additional shares of Common Stock and other forms of equity securities in connection with (i) future capital financings to fund our operations and growth, and (ii) attracting and retaining valuable personnel and in connection with future strategic partnerships with other companies; · variations in our quarterly operating results; · announcements that our revenue or income are below or that costs or losses are greater than analysts’ expectations; · the general economic slowdown; 15 · sales of large blocks of our Common Stock; · announcements by us or our competitors of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; and · fluctuations in stock market prices and volumes. These and other factors are largely beyond our control, and the impact of these risks, singly or in the aggregate, may result in material adverse changes to the market price of our Common Stock and/or our results of operations and financial condition. The ownership of our Common Stock is highly concentrated in our officers. Based on the 59,999,895 shares of Common Stock outstanding as of March 1, 2010,Gary DeLaurentiis our Chief Executive Officer, Andrew Kegler, our Chief Technology Officer, and Jeff Chartier, our President,beneficially own approximately 55.9% of our outstanding Common Stock. As a result, Mr. DeLaurentiis, Mr. Kegler and Mr. Chartier have the ability to exercise control over our business by, among other items, their voting power with respect to the election of directors and all other matters requiring action by stockholders. Such concentration of share ownership may have the effect of discouraging, delaying or preventing, among other items, a change in control of the Company. Our founders received their shares of our Common Stock at a price of $.01 per share. Our founders received their shares of our Common Stock at a price of $.01 per share. The low purchase price for such shares may make it more likely that the shares will be sold at lower trading prices. The sale of such shares into the market could have a depressive effect on the trading price of our Common Stock, if then traded. The Common Stock will be subject to the “penny stock” rules of the SEC, which may make it more difficult for stockholders to sell the Common Stock. The United States Securities and Exchange Commission (the “Commission”) has adopted Rule 15g-9 which establishes the definition of a "penny stock" for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: · that a broker or dealer approve a person's account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. 16 The regulations applicable to penny stocks may severely affect the market liquidity for the Common Stock and could limit an investor’s ability to sell the Common Stock in the secondary market. As an issuer of “penny stock,” the protection provided by the federal securities laws relating to forward looking statements does not apply to the Company. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to issuers of penny stocks. As a result, the Company will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by the Company contained a material misstatement of fact or was misleading in any material respect because of the Company’s failure to include any statements necessary to make the statements not misleading. Such an action could adversely effect our financial condition. The Company has not paid dividends in the past and does not expect to pay dividends for the foreseeable future.Any return on investment may be limited to the value of the Common Stock. No cash dividends have been paid on the Common Stock. We expect that any income received from operations will be devoted to our future operations and growth. The Company does not expect to pay cash dividends in the near future. Payment of dividends would depend upon our profitability at the time, cash available for those dividends, and other factors as the Company’s board of directors may consider relevant. If the Company does not pay dividends, the Common Stock may be less valuable because a return on an investor’s investment will only occur if the Company’s stock price appreciates. ITEM 1B. UNRESOLVED STAFF COMMENTS NOT APPLICABLE ITEM 2. PROPERTIES. We do not currently own or rentany property.Each executive is currently using an office in their home. The mail for the company is currently received at a mail drop box located at 114 S. Main Street, Suite 201, Fond Du Lac, WI 54935. ITEM 3. LEGAL PROCEEDINGS. We are not party to any legal proceedings. ITEM 4. (REMOVED AND RESERVED) 17 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASERS OF EQUITY SECURITES. Market Information Our Common Stock is eligible for quotation on the Over-the-Counter Bulletin Board under the symbol “WCRM.OB”. For the periods indicated, the following table sets forth the high and low bid prices per share of common stock. Fiscal Quarter Fiscal 2009 Fiscal 2008 High Low High Low First Quarter Ended March 31 $ $ $ - $ - Second Quarter Ended June 30 $ $ $ - $ - Third Quarter Ended September 30 $ $ $ - $ - Fourth Quarter Ended December 31 $ $ $ - $ - Holders As of March 31, 2010 there were 59,999,895 shares of $0.001 par value common stock issued and outstanding. Of the outstanding shares 33,591,804 shares are held by our officers and directors and 26,408,091 shares are held by a group of 124 investors. Dividends We have never declared or paid any cash dividends on our Common Stock. The Company currently intends to retain future earnings, if any, to finance the expansion of its business. As a result, the Company does not anticipate paying any cash dividends in the foreseeable future. Any future determination to pay dividends will be at the discretion of our board of directors and will be dependent upon the existing conditions, including our financial condition and results of operations, capital requirements, contractual restrictions, business prospects, and other factors that the board of directors considers relevant. Securities Authorized for Issuance under Equity Compensation Plans The Company has not adopted any equity compensation plans as of December 31, 2009. ITEM 6. SELECTED FINANCIAL DATA. NOT APPLICABLE ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-Looking Statements Statements in this annual report on Form 10-K may be “forward-looking statements.” Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by management. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may, and are likely to, differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those described above and those risks discussed from time to time in this annual report on Form 10-K, including the risks described under “Risk Factors,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this annual report on Form 10-K and in other documents which we file with the Commission. In addition, such statements could be affected by risks and uncertainties related to our ability to raise any financing which we may require for our operations, competition, government regulations and requirements, pricing and development difficulties, our ability to make acquisitions and successfully integrate those acquisitions with our business, as well as general industry and market conditions and growth rates, and general economic conditions. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this annual report on Form 10-K. 18 Plan of Operation Green EnviroTech is a Nevada corporation formed on October 6, 2008 under the name EnviroPlastics Corporation.On October 21, 2009, EnviroPlastics Corporation changed its name to Green EnviroTech Corp. Wolfe Creek is a Delaware corporation formed on June 26, 2007.In November 2009, the Company entered into an Agreement and Plan of Merger (“Agreement”) with Wolfe Creek Mining, Inc. (“Wolfe Creek”) by which the Company will exchange 100% of their issued and outstanding shares for 3,000,004 shares of Wolfe Creek. There will be an acquisition subsidiary formed to complete the transaction which will be in the form of a reverse triangular merger. The Company will be the accounting acquirer in the transaction. We are a development stage plastics recovery, separation, cleaning, and recycling company. We intend to supply recycled commercial plastics to industries such as the automotive and consumer products industries, and plan to construct large-scale plastics recycling facilities near automotive shredder locations nationwide. Operating with large national metal recycling partners, the Company, using a patent-pending process developed in conjunction with Thar Process, Inc., will produce recycled commercial grade plastics ready to be re-introduced intocommerce.Additionally, with other strategic partners, we will convert waste and scrap plastic (both from its own processing and from other sources) into high-value energy products, including synthetic oil. Each year, millions of tons of automotive shredder residue (“Shredder Residue”) containing reusable and recyclable plastics are unnecessarily disposed of in landfills.We believe this is because, while national and global demand for recycled plastic has increased dramatically over the past decade, the technology to efficiently and effectively recycle plastic material from this residue stream has lagged behind.This has resulted in tremendous waste and created a huge unmet market for recycled commercial plastics, creating an opportunity for someone with a cost-effective recovery process. Green EnviroTech now has such a process. We were formed in 2008 under the nameEnviroPlastics Corp. and changed our name in October 2009 to Green EnviroTech Corp. We were formed to capitalize on the growing market to supply recycled commercial plastic to businesses which currently use or want to use recycled plastics in their products, such as the automotive and consumer products industries.Working with our metal shredder/recycling partners, we intend to utilize our proprietary cleaning technology to take the Shredder Residue headed to landfills stained with contaminants and convert it into two streams of recyclable material with no remaining trace of contaminants.Using our process, plastics, rubber, and foam, can be recovered from the shedder waste.We intend to use our proprietary technology to process the plastic stream, removing the contaminants and creating recycled commercial plastic material ready to be re-introduced into commerce. Our plastic recovery process is both highly cost effective and efficient, and it dramatically reduces the amount of Shredder Residue going to landfills. Our process is environmentally responsible on multiple levels, and it will assist our customers in reducing their carbon footprint by allowing them to utilize a greater percentage of recycled material in their products. The recovered plastics by us will be our main source of revenue.Automotive parts manufacturers are our primary target market.However, the use of our recycled materials isn’t limited to automotive parts.Numerous other durable goods manufacturers utilize plastics, and recycled plastic will work in many applications. As a result,we believe there is significant demand in both domestic and international markets for these materials, and we have identified multiple targets for our output stream of recycled material, beginning with a large multi-national supplier to the automotive industry worldwide.We believe that our customers will be able to utilize a larger percentage of highly cost-effective recycled plastic in the manufacturing process of their products and create dramatic savings over the cost of using only virgin plastic (tied to the cost of petroleum). Since our formation, we have concentrated on developing our business strategy and obtaining financing.We are a plastics recovery, separation, cleaning, and recycling company. We intend to supply recycled commercial plastics to industries such as the automotive and consumer products industries, and plan to construct large-scale plastics recycling facilities near automotive shredder locations nationwide. Operating with large national metal recycling partners, the Company, using a patent-pending process developed in conjunction with Ergonomy LLC and Thar Process, Inc., will produce recycled plastics ready to be re-introduced intocommerce.Additionally, with other strategic partners, we will convert waste and scrap plastic (both from its own processing and from other sources) into high-value energy products, including synthetic oil. During the next six months, the Company expects to build an approximately 120,000 square foot plant in Fond du Lac, WI. Provided funding is received the company will be able to break ground in May and start to install equipment in September 2010.We do not have any financing agreements and there can be no assurance that we will receive adequate funding. Without adequate funding wewill not be able to build the plant and may have to cease operations.The company has successfully negotiated and entered into contract with CR Meyer to construct a build to suit the plant. The site has rail access that will allow the Company to ship its finished product to a compounding plant in Chesapeake, VA or local compounders to be processed.The plant will operate 24 hours a day 7 days a week, and process approximately 100,000 tons of Shredder Residue per year. The financial positions of Wolfe Creek Mining, Inc. and Green EnviroTech Corp. as of December 31, 2009 are reflected in the Audited Pro Forma Consolidated Balance Sheets. The cash and liabilities as shown are a result of cash injected into the companies by their directors as a purchase of stock or loan by a director to the company. The cash was used for operations of the companies during their development stages. Results of Operations Green EnviroTech Corp. since inception on October 6, 2008 has expended its financial resources toward the completion of its development stage and to procure funding for its first plant of operation in Fond Du Lac, Wisconsin.Negotiations for the purchase of equipment needed in the plant as well as the engineering and design of the plant have been ongoing.Thus, the Company’s financial resources have been used for travel and professional services in the form of engineering, design, legal and accounting.The wages and professional fees as reflected in the December 31, 2009 financials are $498,183 over the same expenses of $58,235 from time of inception through December 31, 2008. There has been a total of $556,418incurred wages and professional fees since inception through December 31, 2009.This increase is a result of the company’s efforts in engineering and design related to the equipment and building projections on the Fond Du Lac plant as previously mentioned.The general and administrative expenses as reflected in the December 31, 2009 financials in the amount of $119,899 show the amounts expended for legal, accounting and financing purposes.There were substantial increases in legal and accounting fees as a result of the Company's reporting obligations with the Securities and Exchange Commission.From October 6, 2008 (inception) through December 31, 2009, we did not generate any revenue. As previously stated the company generated no revenues and thus had no cost of revenues, nor did it have any gross profit. The company is still in its development stage. Wages and professional fees and general administrative expenses from October 6, 2008 (inception) through December 31, 2009 were $676,317. The Company had non operating expenses of $19,712 from October 6, 2008 (inception) through December 31, 2009.The increase in non operating expense of $19,654 was the accrued interest on the working capital notes the company incurred during the year ended December 31, 2009. As a result of the above, the Company had a net loss of $676,317 from October 6, 2008 (inception) through December 31, 2009. Liquidity and Capital Resources Green EnviroTech Corp on December 31, 2009 had a balance of cash in the bank in the amount of $23 and had accounts payable to vendors in the amount of $354,095.It has a loan payable-other in the amount of $300,000.This loan was to one individual and was used for working capital and to fund the expenses involved in the merger as previously discussed in the business section.The loan payable to related party was a working capital loan to the Company in the amount of $270,290 by its chief executive officer, Mr. Gary DeLaurentiis.The equity of the Company is further explained in the notes to the Pro-Froma Financial Statements. 19 The following table provides selected financial data about our company for the years ended December 31, 2009 and 2008. Balance Sheet Data: 12/31/09 12/31/08 Cash $
